Exhibit 99.1 Vince Holding Corp. Reports First Quarter 2017 Results NEW YORK, New York – June 8, 2017 – Vince Holding Corp. (NYSE: VNCE), a leading global luxury apparel and accessories brand (“Vince” or the “Company”), today reported unaudited results for the first quarter of fiscal 2017 ended April 29, 2017. Brendan Hoffman, Chief Executive Officer, commented, “Our first quarter results were largely in line with our expectations.As anticipated, our wholesale business was negatively impacted primarily due to the elimination of our summer delivery.We saw sequential improvement in our direct-to-consumer business, led by ecommerce, and we are seeing this momentum continue into the second quarter.Looking ahead, we will remain focused on strengthening our direct-to-consumer business as well as take steps to optimize our wholesale business as we look to engage consumers across channels. In addition, we have recently strengthened our design and product development leadership and are excited about the product refinements and planned brand enhancements we have underway. Overall, we believe the Vince brand remains strong and we are making progress toward driving improved performance.”
